Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 sets forth “a surface area of the first conveyor belt facing the harvested crops, a surface area of the second conveyor belt facing the harvested crops, or both, are adjustable” in lines 12-14. However, it is not clear from the original disclosure how the surface area is to be adjusted, and it is noted that the original disclosure does not include the term “surface area.” While it is acknowledged that adjusting the belt ‘s tension could adjust surface area of the belt facing the crop, there are other methods of adjusting surface area facing the crop that do not involve adjusting the tension. For example, increasing the width of the belt would also increase surface area. Applicant should remove the term surface area from all claims.

Independent claims 9 and 14 are rejected with the same reasoning. 

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claims 7 and 8 set forth that by adjusting the surface area of either the first or second conveyor belt, an outlet of the harvested crops from the conveyor belt system is changed. As outlined above, the term “surface area” does not appear in the original disclosure, making it unclear how surface area is to be adjusted. 
From figure 3, it appears that to adjust an outlet of the conveyor belts, the position of the belt rollers must be adjusted. Actuator 50, attached to roller 40, is mentioned in paragraph 22, and is said to adjust the position of belt 38, but only in relation to distance 46 between belts. The specification is silent regarding repositioning the rollers to change an outlet location in addition to the distance between the belts, and does not indicate that 50 is rotatable.  
The specification does recite in paragraph 23 that the length of the conveyor belts may be adjusted via tensioning legs 37, 39 to switch between harvesting and transportation modes (or control an exit position of the conveyors). It is unclear if length means a total length of the belt, a length between two belt rollers, or belt tension. There is no disclosure for total belt length being adjustable. As described in the preceding paragraph, there is no disclosure for the position of the belt rollers being adjustable to change a conveyor outlet. While there is support for tension being adjustable via tension legs, there is no detail explaining how tension legs 37, 39 alone could move the belt rollers. Additionally, the specification does not provide another explanation of how belt length or exit position can be adjusted. 

Because of the introduction of new matter, it is not understood what feature of the belt is to be adjustable, making it impossible to reject the claims using art. The absence of an art rejection is not an indication of allowable subject matter. After the 112 rejections are resolved, further examination is required.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         



/M.I.R./               Examiner, Art Unit 3671